Case 18-50924-MFW   Doc 6-1   Filed 10/18/18   Page 1 of 4



                     EXHIBIT A

                    Proposed Order
                     Case 18-50924-MFW            Doc 6-1       Filed 10/18/18         Page 2 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
In re:                                                          :    Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,                     :    Case No. 18-10601 (MFW)
                                                                :
                  Debtors.1                                     :    (Jointly Administered)
                                                                :
                                                                :
-------------------------------------------------------------- x
                                                                :
Lantern Entertainment LLC,                                      :
                                                                :    Adv. Pro. No. 18-50924 (MFW)
                  Plaintiff,                                    :
                                                                :    Related Docket No.:
vs.                                                             :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                  Defendants.                                   :
-------------------------------------------------------------- x

        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

           This matter having come before the Court on Plaintiff’s Motion for Summary Judgment

to Determine the Nonexecutory Nature of a Contract (the “Motion”),2 the Court having reviewed

the Motion, the Memorandum of Law in Support of Plaintiff’s Motion for Summary Judgment to

Determine the Nonexecutory Nature of a Contract (the “Memorandum of Law”), and the

Declaration of Irwin Reiter in Support of Plaintiff’s Motion for Summary Judgment to Determine

the Nonexecutory Nature of a Contract; and this Court having jurisdiction to consider the Motion

1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
    York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    numbers are not provided herein. A complete list of this information may be obtained on the website of the
    Debtors’ noticing and claims agent at http://dm.epiq11.com/twc.
2
    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the
    Motion.



#50559167 v1 (146297.2)
                     Case 18-50924-MFW         Doc 6-1   Filed 10/18/18   Page 3 of 4



and the Memorandum of Law and the relief requested therein pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware dated February 29, 2012; and consideration of the Motion and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided to the parties listed therein, and it appearing that no other or

further notice need be provided; and this Court having determined that the legal and factual bases

set forth in the Motion and the Memorandum of Law establish just cause for the relief granted

herein; and it appearing that the relief requested in the Motion and the Memorandum of Law is in

the best interests of the Debtors, their estates, creditors, and all parties in interests; and upon all

of the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefore,

           IT IS HEREBY ORDERED THAT:

           1.         The Motion is granted.

           2.         Plaintiff is granted summary judgment on Count I of the Complaint requesting

declaratory relief pursuant to 28 U.S.C. § 2201 and Rules 7001(9) and 7001(2) of the Federal

Rules of Bankruptcy Procedure. This Court finds that (i) the Agreement is a nonexecutory

contract within the meaning of Bankruptcy Code section 365, and, therefore, (ii) the Agreement

was properly transferred to Lantern free and clear of any claims arising thereunder pursuant to

the APA and Bankruptcy Code section 363, and consistent with the Sale Order.

           3.         Plaintiff is authorized to take any and all actions reasonably necessary to

effectuate the terms of this Order.




#50559167 v1 (146297.2)
                     Case 18-50924-MFW         Doc 6-1     Filed 10/18/18     Page 4 of 4



           4.         This Court retains jurisdiction over any and all matters arising from or related to

the implementation or interpretation of this Order.




#50559167 v1 (146297.2)
